Citation Nr: 0827660	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-40 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

The veteran reports that he injured his shoulder, neck, and 
back in a bus accident in service.  His service medical 
records show that he reported the bus accident in December 
1957 and was treated for injuries including pain in his left 
shoulder and hip and contusions and lacerations around his 
left eye.  He continued to complain of shoulder pain for 
several days.  An entry dated in January 1958 indicates that 
the veteran returned for a follow-up examination and was 
found to be symptom free.  No abnormalities were noted at his 
separation physical examination.  

The evidence shows that the veteran has been diagnosed with 
spinal stenosis in his lumbar spine and has been treated for 
recurrent lumbosacral, thoracic, and cervical sprain.  
Although the veteran reports receiving treatment for his back 
since leaving service in 1959, the earliest record of any 
complaint for a back disorder in the claims file is from 
January 1991.  The Board observes, however, that in March 
2006, the veteran underwent a VA examination of his left 
shoulder, which was also injured in the in-service bus 
accident, at which time the examiner determined that 
degenerative arthritic changes in his shoulder were at least 
as likely as not caused by that accident.  
There is evidence of a current back disability and evidence 
of an in-service accident which could have caused the 
disability.  Furthermore, there is competent medical evidence 
showing that a chronic disability arose from a similar injury 
suffered in the same accident, which suggests that the 
veteran's current back disability may be related to his 
service.  Therefore, the Board finds that a VA examination is 
warranted in order to clarify the etiology of the veteran's 
spine disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370, 375 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of the veteran's lumbosacral, 
thoracic, and cervical spine sprains.  The claims 
file must be made available to the examiner for 
review in connection with the examination.  The 
examiner should conduct a thorough examination of 
the veteran's spine and provide a diagnosis for 
any pathology found.  Based on the examination and 
review of the record, the examiner must answer the 
following questions:

Is it at least as likely as not (i.e., 
probability of 50 percent), that any 
currently diagnosed spine disorders had 
their onset during or were caused by 
disease or injury during service, 
including the bus accident documented in 
his service medical records?  A complete 
rationale should be provided for any 
opinion expressed.

2.  Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the claim 
remains denied, the RO should issue a supplemental 
statement of the case and afford the veteran an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




